Exhibit 10

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is entered into as of
November 25, 2014 (the “Effective Date”) by and between Skyline Corporation, an
Indiana corporation (the “Company”), and             (the “Indemnitee”).

RECITALS

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
determined that the Company should act to provide the Indemnitee with
substantial protection through insurance and indemnification against risks of
claims and actions against him arising out of his service to and activities on
behalf of the Company;

WHEREAS, the Indiana Business Corporation Law (the “IBCL”) authorizes
indemnification of, and advancement of expenses to, directors and officers in
certain situations, and the Company wishes to clarify and enhance the rights and
obligations of the Company and the Indemnitee with respect to indemnification
and advancement of expenses;

WHEREAS, in order to induce and encourage the Indemnitee to continue to serve as
a director of the Company and in any other capacity with respect to the Company
as the Company may request, including service on any committee or subcommittee
of the Board of Directors, and to otherwise promote the desirable end that the
Indemnitee shall resist what he considers unjustified lawsuits and claims made
against him in connection with the good faith performance of his duties to the
Company, with the knowledge that certain costs, judgments, penalties, fines,
liabilities, and expenses incurred by him in his defense of such litigation are
to be borne by the Company and he shall receive the maximum protection against
such risks and liabilities as may be afforded by the IBCL, the Board of
Directors has determined that the following Agreement is reasonable and prudent
to promote and ensure the best interests of the Company and its shareholders;
and

WHEREAS, the Company desires to have the Indemnitee continue to serve as a
director of the Company and in any other capacity with respect to the Company as
the Company may request, including service on any committee or subcommittee of
the Board of Directors, free from undue concern for unpredictable,
inappropriate, or unreasonable legal risks and personal liabilities by reason of
the Indemnitee acting in good faith in the performance of the Indemnitee’s duty
to the Company; and the Indemnitee desires to continue so to serve the Company,
provided, and on the express condition, that he is furnished with the indemnity
set forth hereinafter.

AGREEMENT

NOW, THEREFORE, in consideration of the Indemnitee’s continued service as a
director of the Company, the parties hereto agree as follows:

1. Definitions. For purposes of this Agreement:



--------------------------------------------------------------------------------

(a) A “Change in Control” will be deemed to have occurred if the individuals
who, as of the Effective Date, constitute the Board of Directors (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual becoming a director subsequent
to the Effective Date whose election, or nomination for election by the
shareholders of the Company, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board of Directors.

(b) “Disinterested Director” means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by the Indemnitee.

(c) “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any action, suit, arbitration, alternative
dispute mechanism, inquiry, judicial, administrative, or legislative hearing,
investigation, or any other threatened, pending, or completed proceeding,
whether brought by or in the right of the Company or otherwise, including any
and all appeals, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, attorneys’ fees, witness fees and expenses, fees
and expenses of accountants and other advisors, retainers and disbursements and
advances thereon, the premium, security for, and other costs relating to any
bond (including cost bonds, appraisal bonds, or their equivalents), and any
expenses of establishing a right to indemnification or advancement under
Sections 9, 11, 13, and 15 hereof, but shall not include the amount of
judgments, fines, ERISA excise taxes, or penalties actually levied against the
Indemnitee, or any amounts paid in settlement by or on behalf of the Indemnitee.

(d) “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent
(i) the Company or the Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a request for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement.

(e) “Proceeding” means any action, suit, arbitration, alternative dispute
mechanism, inquiry, judicial, administrative, or legislative hearing,
investigation, or any other threatened, pending, or completed proceeding,
whether brought by or in the right of the Company or otherwise, including any
and all appeals, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, to which the Indemnitee was or is a party or is
threatened to be made a party or is otherwise involved by reason of the fact
that the Indemnitee is or was a director, agent, or trustee of the Company or
while a director, agent, or trustee of the Company is or was serving at the
request of the Company as a director, agent, or trustee of another corporation
or of a partnership, joint venture, trust, or other enterprise, including
service on any committee or subcommittee of the Board of Directors or with
respect to an employee benefit plan, or by reason of anything done or not done
by the Indemnitee in any such capacity, whether or not the Indemnitee is serving
in such capacity at the time any expense, liability, or loss is incurred for
which indemnification or advancement can be provided under this Agreement.

 

2



--------------------------------------------------------------------------------

2. Service by the Indemnitee. The Indemnitee shall serve and/or continue to
serve as a director of the Company faithfully and to the best of the
Indemnitee’s ability so long as the Indemnitee is duly elected or appointed and
until such time as the Indemnitee’s successor is elected and qualified or the
Indemnitee is removed as permitted by applicable law or tenders a resignation in
writing. This Agreement shall not be deemed an employment agreement between the
Company and the Indemnitee.

3. Indemnification and Advancement of Expenses. Subject to Section 9 of this
Agreement, the Company shall indemnify and hold harmless the Indemnitee, and
shall pay to the Indemnitee in advance of the final disposition of any
Proceeding all Expenses incurred by the Indemnitee in defending any such
Proceeding, to the fullest extent authorized by the IBCL, as the same exists or
may hereafter be amended, all on the terms and conditions set forth in this
Agreement. Without diminishing the scope of the rights provided by this Section,
the rights of the Indemnitee to indemnification and advancement of Expenses
provided hereunder shall include, but shall not be limited to, those rights set
forth in this Agreement, except that no indemnification or advancement of
Expenses shall be paid to the Indemnitee:

(a) to the extent expressly prohibited by applicable law, the articles of
incorporation, or the by-laws of the Company;

(b) for and to the extent that payment is actually made to the Indemnitee under
a valid and collectible insurance policy or under a valid and enforceable
indemnity clause, provision of the articles of incorporation or by-laws, or
agreement of the Company or any other company or other enterprise where the
Indemnitee is or was serving at the request of the Company (and the Indemnitee
shall reimburse the Company for any amounts paid by the Company and subsequently
so recovered by the Indemnitee);

(c) in connection with an action, suit, or proceeding, or part thereof initiated
by the Indemnitee (including claims and counterclaims, whether such
counterclaims are asserted by (i) the Indemnitee, or (ii) the Company in an
action, suit, or proceeding initiated by the Indemnitee), except a judicial
proceeding pursuant to Section 11 to enforce rights under this Agreement, unless
the action, suit, or proceeding, or part thereof, was authorized or ratified by
the Board of Directors; or

(d) with respect to any Proceeding brought by or in the right of the Company
against the Indemnitee that is authorized by the Board of Directors, except as
provided in Sections 5, 6, and 7 below.

4. Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 3 above, the Indemnitee shall be entitled to the
indemnification rights provided in this Section if the Indemnitee was or is a
party or is threatened to be made a party to, or was or is otherwise involved
in, any Proceeding (other than an action by or in the right of the Company) by
reason of the fact that the Indemnitee is or was a director, agent, or trustee
of the Company or while a director, agent, or trustee of the Company, is or was
serving at

 

3



--------------------------------------------------------------------------------

the request of the Company as a director, agent, or trustee of another
corporation or of a partnership, joint venture, trust, or other enterprise,
including service on any committee or subcommittee of the Board of Directors or
with respect to an employee benefit plan, or by reason of anything done or not
done by the Indemnitee in any such capacity. Pursuant to this Section, the
Indemnitee shall be indemnified against all expense, liability, and loss
(including judgments, fines, ERISA excise taxes or penalties, amounts paid in
settlement by or on behalf of the Indemnitee, and Expenses) actually and
reasonably incurred by the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and with
respect to any criminal Proceeding, had no reasonable cause to believe his or
her conduct was unlawful.

5. Indemnity in Proceedings by or in the Right of the Company. Except as limited
by Section 3 above, the Indemnitee shall be entitled to the indemnification
rights provided in this Section if the Indemnitee was or is a party or is
threatened to be made a party to, or was or is otherwise involved in, any
Proceeding brought by or in the right of the Company to procure a judgment in
its favor by reason of the fact that the Indemnitee is or was a director, agent,
or trustee of the Company or while a director, agent, or trustee of the Company,
is or was serving at the request of the Company as a director, agent, or trustee
of another corporation or of a partnership, joint venture, trust, or other
enterprise, including service on any committee or subcommittee of the Board of
Directors or with respect to an employee benefit plan, or by reason of anything
done or not done by the Indemnitee in any such capacity. Pursuant to this
Section, the Indemnitee shall be indemnified against all expense, liability, and
loss (including judgments, fines, ERISA excise taxes or penalties, amounts paid
in settlement by or on behalf of the Indemnitee, and Expenses) actually and
reasonably incurred by the Indemnitee in connection with such Proceeding if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, that no such indemnification shall be made in respect of any claim,
issue, or matter as to which the IBCL expressly prohibits such indemnification
by reason of any adjudication of liability of the Indemnitee to the Company,
unless and only to the extent that the court in which such Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
entitled to indemnification for such expense, liability, and loss as such court
shall deem proper.

6. Indemnification for Costs, Charges, and Expenses of Successful Party.
Notwithstanding any limitations of Sections 3(c), 3(d), 4 and 5 above, to the
extent that the Indemnitee has been successful, on the merits or otherwise, in
whole or in part, in defense of any Proceeding, or in defense of any claim,
issue, or matter therein, including, without limitation, the dismissal of any
action without prejudice, or if it is ultimately determined, by final judicial
decision of a court of competent jurisdiction from which there is no further
right to appeal, that the Indemnitee is otherwise entitled to be indemnified
against Expenses, the Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by the Indemnitee in connection therewith.

7. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expense, liability, and loss (including judgments, fines, ERISA excise taxes or
penalties, amounts paid in

 

4



--------------------------------------------------------------------------------

settlement by or on behalf of the Indemnitee, and Expenses) actually and
reasonably incurred in connection with any Proceeding, or in connection with any
judicial proceeding pursuant to Section 11 to enforce rights under this
Agreement, but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify the Indemnitee for the portion of such Expense,
liability, and loss actually and reasonably incurred to which the Indemnitee is
entitled.

8. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by the IBCL, the
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred by the Indemnitee or on the Indemnitee’s behalf if the
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to the Indemnitee’s service as a director of the Company, in any
threatened, pending, or completed action, suit, arbitration, alternative dispute
mechanism, inquiry, judicial, administrative, or legislative hearing,
investigation, or any other threatened, pending, or completed proceeding,
whether of a civil, criminal, administrative, legislative, investigative, or
other nature, to which the Indemnitee neither is, nor is threatened to be made,
a party.

9. Determination of Entitlement to Indemnification. To receive indemnification
under this Agreement, the Indemnitee shall submit a written request to the
Secretary of the Company. Such request shall include documentation or
information that is necessary for such determination and is reasonably available
to the Indemnitee. Upon receipt by the Secretary of the Company of a written
request by the Indemnitee for indemnification pursuant to Sections 4, 5, 6, 7 or
8, the entitlement of the Indemnitee to indemnification, to the extent not
provided pursuant to the terms of this Agreement, shall be determined by the
following person or persons who shall be empowered to make such determination:
(a) the Board of Directors by a majority vote of the Disinterested Directors, if
any, even if less than a quorum of the Board of Directors; (b) a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, if any, even though less than a quorum; (c) if there are no such
Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel in a written opinion addressed to the Board of Directors, a
copy of which shall be delivered to Indemnitee; or (d) in the event that a
Change in Control has occurred, by Independent Counsel in a written opinion
addressed to the Board of Directors, a copy of which shall be delivered to
Indemnitee. Notwithstanding the foregoing, upon receipt by the Secretary of the
Company of a written request by the Indemnitee for indemnification pursuant to
Sections 4, 5, 6, 7 or 8 by reason of, or directly or indirectly arising out of,
Indemnitee’s service on any special committee of the Board of Directors, the
entitlement of the Indemnitee to indemnification shall be determined by
Independent Counsel in a written opinion addressed to the Board of Directors, a
copy of which shall be delivered to Indemnitee. Any Independent Counsel shall be
selected by the Board of Directors and approved by the Indemnitee, except that
in the event that a Change in Control has occurred, Independent Counsel shall be
selected by the Indemnitee. Upon failure of the Board of Directors to so select
such Independent Counsel or upon failure of the Indemnitee to so approve (or so
to select, in the event a Change in Control has occurred), such Independent
Counsel shall be selected upon application to a court of competent jurisdiction.
The determination of entitlement to indemnification shall be made and, unless a
contrary determination is made, such indemnification shall be paid in full by
the Company not later than 60 calendar days after receipt by the Secretary of
the Company of a written request for indemnification. If the person making such
determination shall determine that the Indemnitee is entitled to indemnification
as to part (but not all) of the application for indemnification, such person
shall reasonably prorate such partial indemnification among the claims, issues,
or matters at issue at the time of the determination.

 

5



--------------------------------------------------------------------------------

10. Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of the Indemnitee’s written request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 9 that the
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 60 calendar days after
receipt by the Secretary of the Company of such request, a requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be absolutely entitled to such indemnification,
absent actual fraud in the request for indemnification. The termination of any
Proceeding described in Sections 4 or 5 by judgment, order, settlement, or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself (a) create a presumption that the Indemnitee did not act in good faith
and in a manner the Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, or with respect to any criminal Proceeding,
had reasonable cause to believe his or her conduct was unlawful or (b) otherwise
adversely affect the rights of the Indemnitee to indemnification except as may
be provided herein.

11. Remedies of the Indemnitee in Cases of Determination Not to Indemnify or to
Advance Expenses; Right to Bring Suit. In the event that a determination is made
that the Indemnitee is not entitled to indemnification hereunder or if payment
is not timely made following a determination of entitlement to indemnification
pursuant to Sections 9 and 10, or if an advancement of Expenses is not timely
made pursuant to Section 15, the Indemnitee may at any time thereafter bring
suit against the Company in a court of competent jurisdiction in the State of
Indiana seeking an adjudication of entitlement to such indemnification or
advancement of Expenses. The Company shall not oppose the Indemnitee’s right to
seek any such adjudication. In any suit brought by the Indemnitee to enforce a
right to indemnification hereunder (but not in a suit brought by the Indemnitee
to enforce a right to an advancement of Expenses), it shall be a defense that
the Indemnitee did not (i) act in good faith or in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, (ii) with respect to any criminal Proceeding, have reasonable cause to
believe his or her conduct was unlawful. Further, in any suit brought by the
Company to recover an advancement of Expenses pursuant to the terms of an
undertaking, the Company shall be entitled to recover such Expenses upon a final
judicial decision of a court of competent jurisdiction from which there is no
further right to appeal that the Indemnitee has not met the standard described
above. Neither the failure of the Company (including the Disinterested
Directors, a committee of Disinterested Directors or Independent Counsel) to
have made a determination prior to the commencement of such suit that
indemnification of the Indemnitee is proper in the circumstances because the
Indemnitee has met the standard of conduct described above, nor an actual
determination by the Company (including the Disinterested Directors, a committee
of Disinterested Directors or Independent Counsel) that the Indemnitee has not
met the standard of conduct described above shall create a presumption that the
Indemnitee has not met the standard

 

6



--------------------------------------------------------------------------------

of conduct described above, or, in the case of such a suit brought by the
Indemnitee, be a defense to such suit. In any suit brought by the Indemnitee to
enforce a right to indemnification or to an advancement of Expenses hereunder,
or brought by the Company to recover an advancement of Expenses pursuant to the
terms of an undertaking, the burden of proving that the Indemnitee is not
entitled to be indemnified, or to such advancement of expenses, under this
Section 11 or otherwise shall be on the Company. If a determination is made or
deemed to have been made pursuant to the terms of Section 9 or 10 that the
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination and is precluded from asserting that such determination has not
been made or that the procedure by which such determination was made is not
valid, binding, and enforceable. The Company further agrees to stipulate in any
court pursuant to this Section 11 that the Company is bound by all the
provisions of this Agreement and is precluded from making any assertions to the
contrary. If the court shall determine that the Indemnitee is entitled to any
indemnification or advancement of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred by the Indemnitee in connection with
such adjudication (including, but not limited to, any appellate proceedings) to
the fullest extent permitted by law, and in any suit brought by the Company to
recover an advancement of Expenses pursuant to the terms of an undertaking, the
Company shall pay all Expenses actually and reasonably incurred by the
Indemnitee in connection with such suit to the extent the Indemnitee has been
successful, on the merits or otherwise, in whole or in part, in defense of such
suit, to the fullest extent permitted by law.

12. Non-Exclusivity of Rights. The rights to indemnification and to the
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other right that the Indemnitee may now or hereafter acquire under any
applicable law, agreement, vote of shareholders or Disinterested Directors,
provisions of the Company’s articles of incorporation or by-laws, or otherwise.

13. Expenses to Enforce Agreement. In the event that the Indemnitee is subject
to or intervenes in any action, suit, or proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication to enforce
the Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, the Indemnitee, if the Indemnitee prevails in whole or in part in
such action, suit, or proceeding, shall be entitled to recover from the Company
and shall be indemnified by the Company against any Expenses actually and
reasonably incurred by the Indemnitee in connection therewith.

14. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period the Indemnitee is a director,
agent, or trustee of the Company or while a director, agent, or trustee is
serving at the request of the Company as a director, agent, or trustee of
another corporation or of a partnership, joint venture, trust, or other
enterprise, including service on any committee or subcommittee of the Board of
Directors or with respect to an employee benefit plan, and shall continue
thereafter with respect to any possible or actual claims based on the fact that
the Indemnitee was a director, agent, or trustee of the Company or was serving
at the request of the Company as a director, agent, or trustee of another
corporation or of a partnership, joint venture, trust, or other enterprise,
including service on any committee or subcommittee of the Board of Directors or
with respect to an employee benefit plan. This Agreement shall be binding upon
all successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the Indemnitee’s heirs, executors, and
administrators.

 

7



--------------------------------------------------------------------------------

15. Advancement of Expenses. All Expenses incurred by the Indemnitee in
defending any Proceeding described in Section 4 or 5 shall be paid by the
Company in advance of the final disposition of such Proceeding at the request of
the Indemnitee. To receive an advancement of Expenses under this Agreement, the
Indemnitee shall submit a written request to the Secretary of the Company. Such
request shall reasonably evidence the Expenses incurred by the Indemnitee and
shall include or be accompanied by an undertaking, by or on behalf of the
Indemnitee, to repay all amounts so advanced if it shall ultimately be
determined, by final judicial decision of a court of competent jurisdiction from
which there is no further right to appeal, that the Indemnitee is not entitled
to be indemnified for such Expenses by the Company as provided by this Agreement
or otherwise. The Indemnitee’s undertaking to repay any such amounts is not
required to be secured. Each such advancement of Expenses shall be made within
20 calendar days after the receipt by the Secretary of the Company of such
written request. The Indemnitee’s entitlement to Expenses under this Agreement
shall include those incurred in connection with any action, suit, or proceeding
by the Indemnitee seeking an adjudication pursuant to Section 11 of this
Agreement (including the enforcement of this provision) to the extent the court
shall determine that the Indemnitee is entitled to an advancement of Expenses
hereunder.

16. Severability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal, or
unenforceable for any reason whatsoever, (a) the validity, legality, and
enforceability of the remaining provisions of this Agreement (including, without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal, or unenforceable, that are not by
themselves invalid, illegal, or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that are not themselves invalid, illegal, or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to the Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and the Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.

17. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the singular or
plural as appropriate.

18. Other Provisions.

(a) This Agreement and all disputes or controversies arising out of or related
to this Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Indiana, without regard to the laws of any other
jurisdiction that might be applied because of conflicts of laws principles of
the State of Indiana.

 

8



--------------------------------------------------------------------------------

(b) This Agreement may be executed in two counterparts, both of which shall be
considered one and the same instrument and shall become effective when one or
more counterparts have been signed by each party and delivered to the other
party.

(c) In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

(d) This Agreement may not be amended, modified, or supplemented in any manner,
whether by course of conduct or otherwise, except by an instrument in writing
specifically designated as an amendment hereto, signed on behalf of each party.
No failure or delay of either party in exercising any right or remedy hereunder
shall operate as a waiver thereof, and no single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such
right or power, or any course of conduct, shall preclude any other or further
exercise thereof or the exercise of any other right or power.

[The remainder of this page is intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Indemnitee have caused this Agreement to
be executed as of the date first written above.

 

THE COMPANY: SKYLINE CORPORATION   By:  

/s/ Bruce G. Page

 

Name: Bruce G. Page

Title: Chief Executive Officer and President

    INDEMNITEE    

 

Printed Name: